Citation Nr: 0420454	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  99-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability exhibited by blurred vision.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
March 1983, and subsequent periods of active duty for 
training and inactive duty for training in the United States 
Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for a 
low back disability, a right knee disability, migraine 
headaches, blurred vision, and a right shoulder disability; 
and granted service connection for right ear hearing loss, 
assigning a noncompensable evaluation effective July 23, 
1996.  The veteran subsequently perfected this appeal.

In January 2004, the Board remanded this case so that the 
veteran could be scheduled for a hearing before a member of 
the Board sitting at the RO.  By letter dated in May 2004, 
the veteran was advised that the requested hearing was 
scheduled for June 8, 2004.  The veteran failed to appear.  

In May 1999, the veteran submitted a VA Form 9 wherein he 
indicated that he was not working due to his condition.  The 
Board construes this statement as an informal claim for a 
total disability evaluation based on individual 
unemployabilty (TDIU), and refers this matter to the RO for 
the appropriate action.

The issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 1996, the RO denied entitlement to service 
connection for residuals of low back and knee injuries, 
migraine headaches, and blurred vision.  The veteran was 
informed of this determination in July 1996, but did not 
appeal within one year of being notified.  

2.  Evidence added to the record since June 1996 includes the 
veteran's service medical records, which indicate treatment 
for the claimed disabilities.  This evidence is new and may 
be considered to bear directly and substantially upon the 
merits of the veteran's claims for service connection for a 
low back disability, a right knee disability, migraine 
headaches, and disability exhibited by blurred vision.  


CONCLUSIONS OF LAW

1.  The June 1996 rating decision, which denied service 
connection for residuals of low back and knee injuries, 
migraine headaches, and blurred vision, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995); (currently 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003)).

2.  New and material evidence has been submitted since the 
final June 1996 rating decision and the claims of entitlement 
to service connection for a low back disability, a right knee 
disability, migraine headaches, and a disability exhibited by 
blurred vision are reopened.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

In light of the favorable decision to reopen the veteran's 
claims for service connection for a low back disability, a 
right knee disability, migraine headaches, and blurred 
vision, remanding the new and material issues solely for 
further development pursuant to the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

In June 1996, the RO in pertinent part, denied service 
connection for a low back injury, a knee injury, migraine 
headaches, and blurred vision, finding that the claims were 
not well-grounded because there was no evidence demonstrating 
the existence of the claimed conditions and possible 
relationship to service.  The veteran was notified of this 
decision by letter dated in July 1996.  The veteran did not 
appeal this decision within one year of being notified and it 
is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995); (currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003)).

In the October 1998 rating decision currently on appeal, the 
RO did not consider whether new and material evidence had 
been submitted to reopen the veteran's claims for service 
connection for a low back disability, right knee disability, 
migraine headaches, and blurred vision; rather, the RO 
classified these issues as basic entitlement to service 
connection.  

As discussed, the June 1996 rating decision is final.  It is 
an initial requirement of the Board to ascertain whether new 
and material evidence has been presented.  See 38 U.S.C.A. § 
5108 (West 2002).  The Board is required to consider the 
issue of finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Therefore, the issues are 
recharacterized to consider whether new and material evidence 
has been submitted since the last final decision.  

The Court of Appeals for Veterans Claims (Court) has held 
that when the Board addresses a question not considered by 
the RO, the Board must consider whether the claimant had 
notice of that issue and whether the claimant would be 
prejudiced by lack of such notice.  Id. at 4.  In the instant 
case, the Board concludes that the veteran would not be 
prejudiced insofar as the claims are reopened herein.  See 
Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 390-
92 (1993).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, this amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001 and does not apply 
to the current appeal.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

At the time of the June 1996 rating decision, pertinent 
evidence in the claims folder included the veteran's claim 
for benefits and documentation regarding efforts to obtain 
the veteran's service medical records.  Service medical 
records were not available at the time of this decision and 
the veteran reportedly failed to report for scheduled VA 
examinations.  

Since the final June 1996 rating decision, additional 
evidence has been associated with the claims folder, 
including the veteran's service medical records.  Service 
medical records show sporadic treatment for complaints of low 
back pain during the veteran's initial period of service.  In 
October 1981, the veteran was seen for complaints of headache 
and blurry vision.  Subsequent ophthalmology consult noted 
converging problems but no neurological problems were noted.  
In May 1995, during a period of active duty for training, the 
veteran was involved in a motor vehicle accident and received 
treatment at a private hospital for neck strain, back strain, 
contusion to the right knee, and contusion to the right 
shoulder.  

The Board finds this evidence to be new, as it was not 
previously considered.  The Board also finds the evidence to 
be material in that it is probative on the issue of whether 
the veteran currently has a low back disability, a right knee 
disability, migraine headaches, and/or a disability exhibited 
by blurred vision that is related to a period of active 
military service or events therein.  It is the Board's view 
that this evidence may be considered to bear directly and 
substantially upon the specific matters under consideration 
and to be of such significance that it must be considered 
together with all of the evidence to fairly decide the merits 
of the veteran's claims.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material, and the claims for service connection for a low 
back disability, a right knee disability, migraine headaches, 
and a disability exhibited by blurred vision, are reopened.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claims for service 
connection for a low back disability, a right knee 
disability, migraine headaches, and a disability exhibited by 
blurred vision, the appeal is granted.


REMAND

Since the veteran's claims for service connection for a low 
back disability, a right knee disability, migraine headaches, 
and a disability exhibited by blurred vision have been 
reopened, the Board must address the merits of these claims.  
On review, the Board concludes that all of the veteran's 
service connection claims and his claim for a compensable 
evaluation for right ear hearing loss must be remanded to the 
RO for further development.

Pursuant to the VCAA, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

In April 2003, the RO sent the veteran a letter in an attempt 
to comply with the duty to notify provisions of the VCAA.  
This letter, however, did not advise the veteran of the 
evidence needed to substantiate his claims for service 
connection and increase, or notify him of the information and 
evidence he was responsible for providing and of the evidence 
that VA would attempt to obtain.  Consequently, a remand for 
content complying notice is required.

In May 1999, the veteran reported that he was receiving 
treatment at the VA outpatient clinic (VAOPC) in Ponce and 
had also received treatment at the East Orange VA medical 
center (VAMC).  He requested that VA obtain records from 
VAOPC Ponce and indicated that evidence from East Orange VAMC 
had already been submitted.  On review, there is no 
indication that records from VAOPC Ponce were requested and 
the only record from East Orange VAMC pertains to an 
unrelated 1994 admission.  Therefore, the RO should request 
relevant VA records.  

Service medical records show treatment for the veteran's 
claimed disabilities and the veteran contends that he 
currently has disabilities related to his active military 
service.  On review, it does not appear that the veteran has 
undergone a VA examination to ascertain the existence and 
probable etiology of his claimed disabilities.  Consequently, 
the veteran should be scheduled for the appropriate VA 
examinations.  
 
The veteran is currently assigned a noncompensable evaluation 
for right ear hearing loss and contends that this evaluation 
does not adequately compensate him for the severity of his 
disability.  The veteran reported that he has a lot of 
hearing problems and most of the time has to hear with his 
left ear.  The veteran most recently underwent a VA 
audiological examination in July 1998, approximately six 
years ago.  This examination does not provide sufficient 
information as to the current severity of the veteran's right 
ear hearing loss and therefore, another VA examination is 
needed.  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Specifically, the RO must notify the 
veteran of the evidence necessary to 
substantiate his claims for service 
connection and for an increased 
evaluation for right ear hearing loss; of 
the information and evidence he is 
responsible for providing; and of the 
evidence that VA will attempt to obtain.  

2.  The RO should obtain the veteran's 
medical records regarding treatment for a 
low back disability, right knee 
disability, migraine headaches, blurred 
vision, right shoulder disability, and 
right ear hearing loss from the VAOPC 
Ponce and VAMC East Orange for the period 
from March 1983 to the present.  All 
records obtained should be associated 
with the claims folder.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the 
appropriate examination(s) to determine 
the nature and probable etiology of his 
claimed disabilities.  If the veteran is 
diagnosed with a current low back 
disability, right knee disability, 
migraine headaches, disability exhibited 
by blurred vision, and/or a right 
shoulder disability. the examiner is 
requested to provide an opinion as to 
whether it is more likely than not (i.e. 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently diagnosed disability 
is related to the veteran's active 
military service or events therein.  

The veteran's claims folder should be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report. 

4.  The veteran should be scheduled for a 
VA audiological examination to determine 
the current severity of his right ear 
hearing loss.  An examination for hearing 
impairment for VA purposes must be 
conducted by a state-licensed audiologist 
and must include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examination 
will be conducted without the use of 
hearing aids.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report.

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of service 
connection for a low back disability; 
service connection for a right knee 
disability; service connection for 
migraine headaches; service connection 
for disability exhibited by blurred 
vision; service connection for a right 
shoulder disability; and entitlement to 
an initial compensable evaluation for 
right ear hearing loss.  All applicable 
laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



